Beatty, C. J., dissenting.
I did not participate in the decision of this case, owing to want of opportunity to examine it -within the time allowed for a decision. Since the petition for rehearing, I have considered it carefully, and I am unable to concur in the judgment or the order refusing a rehearing. I think section 94 of the Civil Code defines extreme cruelty, and that by such definition it consists of either, — 1. The infliction of grievous bodily injury; or 2. The infliction of grievous mental suffering. This definition'was, I think, intended by the legislature to be complete, and this conclusion is not invalidated by wliat must be conceded to be true, viz., that the acts or -words causing the mental suffering or bodily injury must be not only intended but unjustifiable. These qualities of the acts of cruelty are sufficiently implied in the word “infliction.” In this view, the finding of the superior court comes up to the law, *270and nothing more can be required. The testimony, in my opinion, is sufficient to support the finding. It is possible that the application of the epithets testified to, by a man to his wife, in the presence of third parties, might not cause her grievous mental suffering, but on the other hand, they probably would; and in this case the superior court has found that they did, in fact, cause such suffering, unless this conclusion is negatived by the other fact found, that her bodily health was not affected. But this, in my opinion, was not essential as a test of the degree of suffering contemplated by the statute. While dissenting from the judgment of the court and the order refusing a rehearing, upon the grounds thus briefly indicated, I concur in the view that some of the language employed by counsel in their petition for rehearing was intemperate, and improper to go upon the records of the court.